UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to UNIVERSITY GENERAL HEALTH SYSTEM, INC. (FormerlySeaBridge Freight, Corp.) (Exact name of registrant as specified in its charter) Commission file number:333-140567 NEVADA 71-0822436 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 7501 Fannin Street Houston, TX 77054 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (713) 375-7100 (ISSUER TELEPHONE NUMBER) SeaBridge Freight, Corp. 7644 West Gandy Blvd., ste 4-515 Tampa, FL 33611 (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X There were 151,498,884 shares and rights to receive shares of the Registrant’s common stock outstanding at September 30, 2010. 1 SeaBridge Freight, Corp. (formerly TrinityCare Senior Living, Inc.) Page Number PART 1 – Financial Information Consolidated Balance Sheets as of September 30, 2010 (Unaudited) andDecember 31, 2009 3 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2 - Management’s Discussion and Analysis or Financial Condition and Results of Operations 13 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 - Controls and Procedures 16 PART II - Other Information (Items 1-6) 17 2 SeaBridge Freight, Corp. (formerly TrinityCare Senior Living, Inc.) Consolidated Balance Sheets September 30, 2010 (Unaudited) and December 31, 2009 September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ - Accounts receivable - Prepaid expenses - Total current assets Property and equipment, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Bank overdraft $ - $ Accounts payable and accrued expenses Insurance premium payable - Accrued interest payable Due to factor Notes payable - related party Total Current Liabilities Notes payable - Total liabilities STOCKHOLDERS' EQUITY( DEFICIT) Preferred Stock Series B, $0.001 par value, 9,999,999 shares authorized, 3,000 and 0 shares issued and outstanding 3 - Common stock, $0.001 par value, 480,000,000 and 100,000,000 shares authorized, 151,498,884, and 61,176,471 shares issued and outstanding Additional paid in capital Accumulated equity (deficit) ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 3 SeaBridge Freight, Corp. (formerly TrinityCare Senior Living, Inc.) Consolidated Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 Three Months Ended September 30 NineMonths Ended September 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) OPERATING REVENUES $ OPERATING EXPENSES Salaries, wages, and benefits Purchased transportation and contracts of affreightment Fuel Other direct voyage expenses Insurance and claims Communications and utilities Depreciation and amortization Professional fees Operating and maintenance expenses Total Operating Expenses OPERATING LOSS ) NONOPERATING INCOME (EXPENSE) Interest expense ) Gain on troubled debt restructuring - - - Other income - - ) ) NET LOSS $ Loss per common share, basic and diluted $ Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 4 Seabridge Freight, Corp. (formerly TrinityCare Senior Living, Inc.) Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities: Net loss $ $ ) Adjustments to reconcile net loss to net cash used for operating activities: Stock compensation - Gain on troubled debt restructuring - Expenses paid by shareholders - Expenses paid by shareholders through notes payable Depreciation expense Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses Deposits - Deferred revenue - ) Bank overdraft - Accounts payable and accrued expenses Accrued interest payable Net cash used for operating activities ) Cash Flows Used for Investing Activities: Purchase of property and equipment - Cash Flows from Financing Activities: Payments on related party notes payable - Proceeds from factoring loans, net Proceeds from sale of common stock - Proceeds from related party notes payable Decrease in insurance premium payable ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Taxes paid $ - $ - NON-CASH FINANCING ACTIVITY: Related party notes payable paid with Reverse Merger share consideration $ $ - Accrued interest paid with Reverse Merger share consideration $ $ - Common stock proceeds paid to shareholder as reimbursement of Reverse Merger expenses $ $ - Conversion of accounts payable to notes payable $ $ - The accompanying notes are an integral part of these consolidated financial statements 5 Seabridge Freight, Corp. (formerly TrinityCare Senior Living, Inc.) Notes to Consolidated Financial Statements September 30, 2010 NOTE 1 – ORGANIZATION AND BUSINESS OPERATIONS TrinityCare Senior Living, Inc (“TCSL”) is the minority owner and Member/Manager of a group of senior living facilities.TCSL is in essence the holding company for the consolidated group.Originally the senior care facilities operated under the name of PremierCare Senior Living (1999).The name was changed to TrinityCare Senior Living, LLC (Louisiana), then in 2005 changed to TrinityCare Senior Living, a Texas LLC (“TrinityCare LLC”). On January 15, 2009, TCSL was formed as the continuing entity resulting from the merger with J-Kan, Inc, a publicly traded company.TCSL remained as the surviving entity as the acquired, while J-Kan, Inc. was the accounting acquirer.As a result of the merger, the former members of TrinityCare LLC (the “TrinityCare Equity-holders”) own a majority of the voting stock of J-Kan, Inc. Upon the completion of the business merger, changes were made to the Board of Directors; fiscal year end was changed from July 31 to December 31; reincorporated in the State of Nevada; adopted the Nevada Articles of Incorporation; and effected a 1:30 common share reduction and amended the par value of shares from $0.01 to $0.001.Effective February 16, 2009, J-Kan, Inc. changed its name to TrinityCare Senior Living, Inc. On September 7, 2010 (the “Merger Date”), TCSL entered into an Agreement and Plan of Reorganization (the “Merger Agreement”) with Seabridge Freight, Inc., a privately held Delaware corporation that was incorporated on November 7, 2007. Upon closing of the transaction, under the Merger Agreement, TCSL divested of TrinityCare LLC in exchange for the cancellation of 3,000 issued and outstanding shares of TrinityCare Series B Convertible Preferred Stock which was transferred to Seabridge Freight, IncUnder the terms of the Merger Agreement, 135,000,000 rights to receive shares of TCSL common stock were issued for 100% of the equity interests of Seabridge Freight, Inc., which became a 100% owned subsidiary of TCSL.The transaction was a reverse acquisition by a non-operating shell and therefore accounted for as a capital transaction rather than a business combination. Seabridge Freight, Inc. was determined to be the accounting acquirer. The name of the parent of the combined company was subsequently changed from TrinityCare Senior Living, Inc. to SeaBridge Freight, Corp. (SFC) (the “Company”).The historical financial information is that of Seabridge Freight, Inc. SeaBridge Freight, Inc. is a Delaware Corporation that was incorporated on November 20, 2007.It is an American Flag marine transportation company currently offering marine highway services between Port Manatee, Florida and Brownsville, Texas. The Company’s headquarters are in Palmetto, Florida. The Company, which had its first voyage during December 2008, is a pioneer in creating the US marine highway industry, providing the most environmentally friendly, safe, cost efficient container-on-barge, blue water, intermodal freight service through geographical advantaged routes. Utilizing a direct water route is more than 562 statute miles shorter than the land route (810 statute miles vs. 1,372 statute miles), the Company presents a more environmentally friendly alternative that economically connects the Mexico/South Texas and Southeastern US markets. As a reliable alternative freight transportation option for shippers the Company’s services can be integrated with third party logistics providers, truckers and intermodal rail carriers to significantly lower freight costs. The Company has a December 31 year end. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Financial Reporting The Company prepares its financial statements in conformity with accounting principles generally accepted in the United States of America. Revenues and expenses are reported on the accrual basis, which means that income is recognized as it is earned and expenses are recognized as they are incurred. Management is solely responsible for adopting sound accounting practices,establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company's system of internalaccountingcontrol is designed to assure,among other items, that 1) recordedtransactionsare valid; 2) validtransactionsare recorded;and 3) transactionsarerecorded in the properperiod in a timelymanner to produce financialstatements which present fairly the financialcondition,results of operationsand cashflows of theCompanyfor therespectiveperiodsbeing presented. 6 Basis of presentation The accompanying interim consolidated financial statements for the three and nine months ended September 30, 2010 and 2009 are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The results of operations realized during an interim period are not necessarily indicative of results to be expected for a full year.These financial statements should be read in conjunction with the information filed as part of the Company’s 2010 Annual Report on Form 10-K, which was filed on May 6, 2011. Principles of Consolidation For the years ended December 31, 2010 and 2009, the financial statements include the transactions of Seabridge Freight, Corp. and its wholly-owned subsidiary.All intercompany transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Cash and Cash Equivalents Cash includes all cash and highly liquid investments with original maturities of three months or less.The Company maintains cash in bank deposit accounts which, at times, exceed federally insured limits. The Company has not experienced any losses on these accounts. Impairment of Long-Lived Assets The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable. The Company evaluates, at each balance sheet date, whether events and circumstances have occurred which indicate possible impairment. The Company uses an estimate of future undiscounted net cash flows of the related asset or group of assets over the estimated remaining life in measuring whether the assets are recoverable. If it is determined that an impairment loss has occurred based on expected cash flows, such loss is recognized in the statement of operations. Allowance for Doubtful Accounts and Revenue Adjustments The Company maintains an allowance for doubtful accounts based upon the expected collectability of accounts receivable reflective of its historical collection experience. In circumstances in which management is aware of a specific customer’s inability to meet its financial obligation to the Company (for example, bankruptcy filings, accounts turned over for collection or litigation), the Company records a specific reserve for the bad debts against amounts due. For all other customers, the Company recognizes reserves for these bad debts based on the length of time the receivables are past due and other customer specific factors including, type of service provided, geographic location and industry. The Company monitors its collection risk on an ongoing basis through the use of credit reporting agencies. Accounts are written off after all means of collection, including legal action, have been exhausted. The Company does not require collateral from its trade customers. As of September 30, 2010 and December 31, 2009, the allowance for doubtful accounts was $434,985 and $0, respectively. Property and Equipment Property and equipment are stated at cost. Routine maintenance, repairs, and removals, not included in the Company’s bare boat agreements of affreightment, other than vessel dry-dockings are charged to expense. Expenditures that materially increase values, change capacities or extend useful lives of the assets are capitalized. Depreciation and amortization is computed by the straight-line method over the estimated useful lives of the assets of 6 to 40 years. Leasehold improvements are generally amortized over the term of the lease and first renewal, and improvements to leased vessels are amortized over 6 years. 7 Insurance Reserves The Company maintains insurance for casualty, property and health claims. Most of the Company’s insurance arrangements include a level of self-insurance. Reserves are established based on the value of cargo damaged and the use of current trends and historical data for other claims. These estimates are based on historical information along with certain assumptions about future events. Income Taxes The Company accounts for income taxes under the liability method whereby deferred tax assets and liabilities are measured using enacted tax laws and rates expected to apply to taxable income in the years in which the assets and liabilities are expected to be recovered or settled. The effects on deferred tax assets and liabilities of subsequent changes in the tax laws and rates are recognized in income during the year the changes are enacted. Deferred tax assets are reduced by a valuation allowance when, in the judgment of management, it is more likely than not that some portion or all of the deferred tax assets will not be realizable. The Financial Accounting Standards Board has issued guidance on Accounting for Uncertainty in Income Taxes, FASB ASC 740, Income Taxes which prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more likely than not to be sustained upon examination by taxing authorities. The amount recognized is measured as the largest amount of benefit that has a greater than 50% likelihood of being realized upon ultimate settlement. Management has concluded that the Company has taken no uncertain tax positions that require adjustment to the financial statements to comply with the provisions of this guidance. When applicable, the Company will include interest and penalties related to uncertain tax positions in income tax expense. Common Stock In connection with the September 7, 2010 Trinity Care merger, TCSL agreed to issue 135,000,000 shares of its common stock.As the shares were never physically issued, the former SeaBridge Freight, Inc. shareholders had a right to receive shares of the common stock.The Company’s management has determined that the rights had the same standing as common shares and could be voted should the occasion arise.For financial statement presentation purposes, these 135,000,000 rights to receive shares are considered issued and outstanding.Accordingly, they are included as common stock in calculating earnings per share. Preferred Stock, Series B In connection with the September 7, 2010 Trinity Care merger, 3,000 shares of preferred stock, series B were exchanged.These shares have a par value of $0.001 per share and include super voting rights as follows: Except as otherwise required by law, the shares of the outstanding Preferred Series B stock shall have the number of votes equal to the number of votes of all outstanding shares of capital stock plus one additional vote such that the holders of the outstanding shares of Preferred Series B shall always constitute a majority of the voting rights of the Corporation. Stock-Based Compensation The Company accounts for stock issued to employees, officers and directors in accordance with accounting standards for share-based payments which requires all new share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. Revenue Recognition In accordance with Accounting Standard Codification (“ASC”) 605-20-25-13, “Services for Freight-in-Transit at the End of a Reporting Period,” the Company records transportation revenue and expenses ratably over the duration of a voyage based upon the relative transit time in each reporting period commonly referred to as the “percentage of completion” method.Voyage expenses to complete delivery when the cargo first sails from its point of origin are accrued and recognized ratably over the relative transit time. The Company believes this method of revenue recognition does not result in a material difference in reported net income on an annual or quarterly basis as compared to recording transportation revenue between accounting periods based upon the relative transit time within each respective period with expenses recognized as incurred. The Company recognizes revenue and related costs of sales for terminal and other services upon completion of services. 8 Net demurrage is a charge assessed for failure to return empty freight equipment on time less a demurrage related allowance for bad debt. The Company recognizes demurrage revenue based on negotiated fees included in the contracts of its customers. These amounts are computed daily and included in “Operating Revenue.” In accordance with ASC Topic 605-45 (previously EITF Issue 99-19, Reporting Revenue Gross as a Principal versus Net as an Agent), the Company generally recognizes revenue on a gross basis, as opposed to a net basis similar to a commission arrangement, because it bears the risks and benefits associated with revenue-generated activities by, among other things: (1) acting as a principal in the transaction; (2) establishing prices; (3) managing all aspects of the shipping process; and (4) taking the risk of loss for collection, delivery, and returns. Certain transactions to provide specific services are recorded at the net amount charged to the client due to the following key factors: (a) the Company does not have latitude in establishing pricing; and (b) the Company has credit risk for only the net revenue earned from its client while the carrier has credit risk for the transportation costs. Fair Value of Financial Instruments The carrying value of cash, accounts receivable, accounts payable and accrued expenses, and notes payable approximate their fair values because of the relatively short-term nature of these instruments.Management believes the Company is not exposed to significant interest or credit risks arising from these financial instruments. Loss per Share The Company accounts for loss per share in accordance with FASB ASC Topic No. 260 – 10, which specifies the computation, presentation and disclosure requirements for earnings (loss) per share for entities with publicly held common stock and requires the presentation of basic earnings (loss) per share and diluted earnings (loss) per share. Basic net loss per share amounts are computed by dividing the net loss by the weighted average number of common shares outstanding. In periods in which the Company reports a net loss, dilutive securities are excluded from the calculation as the effect would be anti-dilutive. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. NOTE 3 – GOING CONCERN The accompanying financial statements were prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred significant net losses and negative cash from operations since inception. At September 30, 2010 and December 31, 2009, the Company had a working capital deficits of $2,232,721 and $2,542,373, andstockholders' deficits of $3,566,782 and $2,497,671, respectively. Management believes that current available resources will not be sufficient to fund the Company’s planned expenditures over the next 12 months. The Company’s ability to continue to meet its obligations and to achieve its business objectives is dependent upon, among other things, raising additional capital or generating sufficient revenue in excess of costs. At such time as the Company requires additional funding, the Company will seek to raise such additional funding from various possible sources, including, the public equity market, private financings, sales of assets, collaborative arrangements and debt. If the Company raises additional capital through the issuance of equity securities or securities convertible into equity, stockholders will experience dilution, and such securities may have rights, preferences or privileges senior to those of the holders of common stock or convertible senior notes. If the Company raises additional funds by issuing debt, the Company may be subject to limitations on its operations, through debt covenants or other restrictions. If the Company obtains additional funds through arrangements with collaborators or strategic partners, the Company may be required to relinquish its rights to its marine highway knowledge base or products that it might otherwise seek to retain. There can be no assurance that the Company will be able to raise additional funds, or raise them on acceptable terms. If the Company is unable to obtain financing on acceptable terms, it may be unable to execute its business plan, the Company could be required to delay or reduce the scope of its operations, and the Company may not be able to pay off its obligations, if and when they come due. These factors create substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments relating to the recoverability or classification of recorded assets and liabilities or other adjustments that may be necessary should the Company not be able to continue as a going concern. 9 NOTE 4 - MERGER On September 7, 2010 (the “Merger Date”), TCSL entered into an Agreement and Plan of Reorganization (the “Merger Agreement”) with Seabridge Freight, Inc. (“SFI”), a privately held Delaware corporation that was incorporated on November 7, 2007. Upon closing of the transaction, under the Merger Agreement, TCSL divested of TrinityCare LLC in exchange for the cancellation of 3,000 issued and outstanding shares of TrinityCare Series B Convertible Preferred Stock which was transferred to Seabridge Freight, IncUnder the terms of the Merger Agreement, rights to receive 135,000,000 shares of TCSL common stock were issued for 100% of the equity interests of SFI which became a 100% owned subsidiary of TCSL.The transaction was a reverse acquisition by a non-operating shell and therefore accounted for as a capital transaction rather than a business combination for accounting purposes. SFI was determined to be the accounting acquirer. Accordingly, the operations of TrinityCare LLC are not carried over.The name of the parent of the combined company was subsequently changed from TrinityCare Senior Living, Inc. to SeaBridge Freight, Corp. and SFIbecame a 100% owned subsidiary of SFC.The historical financial information is that of SFI. NOTE 5 – ACCOUNTS RECEIVABLE SOLD WITH LIMITED RECOURSE The Company has sold some of its accounts receivable to a financial institution (the “factor”) with limited recourse.The factor retains a 25% portion of the proceeds from the receivable sales as reserves, which are released to the Company as the receivables are collected.The facility bears interest and fees that equal rates ranging from 48.67% to 86.08% depending upon the days outstanding, and is secured by an unconditional guarantee of the Company and a first charge against the accounts receivable.At September 30, 3010, and December 31, 2009, the balance due to the factor under the recourse contracts was $957,353 and $168,660, respectively. NOTE 6 – PROPERTY AND EQUIPMENT, NET Property and equipment consisted of the following: September 30, 2010 December 31, 2009 Leasehold Improvements $ $ Equipment Subtotal Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense totaled $8,726, and $6,669 for the nine months ended September 30, 2010 and 2009, respectively. NOTE 7 – TROUBLED DEBT RESTRUCTURING In June 2010, the Company restructured its debt to three different creditors, receiving beneficial terms.A summary of the restructured debt at September 30, 2010 is as follows: Note 1 Accounts payable balance at May 28, 2010 - $ Conversion to a note payable bearing 5% interest, due onMay 31, 2013, with 50% principal reduction ) Note 1, as restructured 10 Note 2 Accounts payable balance at May 28, 2010 - $ Payment required in June 2010 ) Conversion to a note payable bearing 5% interest, due on May 31, 2013, with 50% principal reduction ) Note 2, as restructured Note 3 Accounts payable balance at May 31, 2010 - $ Conversion to a note payable bearing 5% interest, due on June 10, 2015, with 50% principal reduction granted at the time each payment is made - Note 3, as restructured Total notes payable at September 30, 2010, as restructured $ The restructured notes resulted in a gain on troubled debt restructuring of $295,749 for the nine months ended September 30, 2010. Scheduled maturities for notes payable for the five years subsequent to September 30, 2010 are as follows: Thereafter1,074,288 NOTE 8 – NOTES PAYABLE – RELATED PARTIES At January 1, 2008, the Company had notes payable to three related parties in the amount of $100,000.Two notes totaling $25,000 had no stated maturity and bore interest at 13% per annum. The remaining $75,000 was part of an overall $750,000 funding agreement, which called for interest at 7%, a maturity of November 23, 2008, and was convertible into common shares of the Company.In October 2008, the Company borrowed the $675,000 which remained from the $750,000 funding agreement. During 2009, the Company repaid the two notes payable totaling $25,000. The Company entered into a line of credit agreement for $250,000 with the same related party with whom it had the $750,000 funding agreement.This line called for interest at 5%, had a maturity of July 31, 2009, and also was convertible into common shares of the Company. In June 2009, the Company entered into an agreement with the same lender for $2,000,000 whereby the original $750,000 and $250,000 convertible instruments were subsumed into the agreement and an additional $1,000,000 proceeds were funded, of which $313,615 were paid directly to third party vendors on behalf of the Company. The new note called for interest at 5%, had a maturity date of June 9, 2012 and was convertible into 26,000,000 shares of Seabridge Freight Inc. common stock.In December 2009, the lender converted the full $2,000,000 into 26,000,000 shares of Seabridge Freight Inc. common stock. Also in 2009, the same lender agreed to fund an additional $1,000,000 with terms calling for interest at 5%, a maturity date of July 31, 2010, and convertibility into a variable number of shares that at conversion would ensure the lender would receive 15% of the shares outstanding, including those converted under this instrument. On December 31, 2009, this lender converted the $1,000,000 outstanding into 9,176,471 shares of Seabridge Freight Inc. common stock.Also, in December 2009, the lender provided additional funding in the amount of $180,000, interest at 5% and no stated maturity.As of December 31, 2009, the Company had notes payable to a related party totaling $176,396 and accrued interest payable of $57,233. During the period from the January 1, 2010 through the date of the Merger Agreement, the same lender loaned the Company $1,636,173, of which $88,173 were paid directly to third party vendors on behalf of the Company.These notes payable called for interest at 5% and had no stated maturity.In connection with the Merger Agreement, all of the related party notes payable, 11 $1,812,570, were paid to the lender, along with $104,595 of accrued interest, with stock of the Corporation. On September 29, 2010, a related party loaned the Company $300,000 at 5% with no stated maturity.As of September 30, 2010, the Company owed the related party $300,000 and had accrued interest payable of $82. NOTE 9 – SHARE CAPITAL The Company’s bylaws contain an Article Twelve which intended to assure that the Corporation remains in continuous compliance with the citizenship requirements of the Shipping Act, 1916, the Merchant Marine Act, 1920, and the Merchant Marine Act, 1936, all as amended, and the regulations promulgated thereunder, as such laws and regulations are amended from time to time (collectively, the “Maritime Laws”).It is the policy of the Corporation that Non-Citizens should not Beneficially Own, individually or in the aggregate, any shares of the Corporation’s Capital Stock in excess of the Permitted Amount.If the Board of Directors of the Corporation should conclude in its sole discretion at any time that Non-Citizens have become, or are expected to become, the Beneficial Owners, individually or in the aggregate, of shares of Capital Stock in excess of the Permitted Amount, the Board of Directors may by resolution duly adopted, ensure that the provisions of the Maritime Laws are adhered to in all respects. In accordance with the Merger Agreement, the Company transferred 3,000 shares of TCSL Series B Preferred Stock.In addition, 135,000,000 rights to receive shares of common stock were issued to the Company for 100% of the equity interests of the Company, and the common stock of the Company which was previously outstanding (64,176,471 common shares) were cancelled.Also, as part of the Merger transaction, related party debt of $1,812,570 and accrued interest payable of $104,595 was converted to equity. The Company received $600,000 for the issuance of 3,000,000 shares of common stock, of which $450,000 was received in cash and $150,000 was paid to TrinityCare LLC for costs related to the Reverse Merger. The Company issued 300,000 shares of common stock for services.The shares were valued at fair value on the date of issuance and recorded as $51,000 of stock compensation. Following is a rollforward of the Company’s equity from December 31, 2009 to September 30, 2010: Total Additional Stockholders' Common Stock Preferred Stock Series B Paid In Accumulated Equity Shares Par Value Shares Par Value Capital Deficit (Deficit) December 31, 2009 - balances $ - $
